                                                                                       01/24/2019

                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF VIRGINIA
                                   Charlottesville Division

Jason Kessler, et al.,                               )
       Plaintiffs,                                   )       Civil Action No. 3:18cv107
                                                     )
                v.                                   )       ORDER
                                                     )
City of Charlottesville, et al.,                     )       By:    Joel C. Hoppe
        Defendants.                                  )       United States Magistrate Judge

        Before the Court is the parties’ Consent Motion for Amendment of Proposed Pretrial

Order. ECF No. 26. The parties propose staying all deadlines in the case until resolution of the

forthcoming motions to dismiss, which the parties anticipate will be filed on or before February

18, 2019.

        Considering the parties’ agreement and otherwise finding good cause, the motion is

hereby GRANTED and the deadlines in the Pretrial Order, ECF No. 22, are hereby STAYED

until resolution of the forthcoming motions to dismiss. After the presiding District Judge rules on

the motions to dismiss, the undersigned Magistrate Judge will hold a scheduling conference with

the parties, if necessary.

        It is so ORDERED.

                                                     ENTERED: January 24, 2019



                                                     Joel C. Hoppe
                                                     United States Magistrate Judge
